Exhibit 10.1


UNITED STATES STEEL CORPORATION


$980,000,000 8.375% Senior Secured Notes due 2021


Purchase Agreement
May 3, 2016


J.P. Morgan Securities LLC
As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


Ladies and Gentlemen:


United States Steel Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $980,000,000 principal amount of its 8.375% Senior
Secured Notes due 2021 (the “Securities”). The Securities will be issued
pursuant to an Indenture to be dated as of May 3, 2016 (the “Indenture”), among
the Company, the guarantor listed in Schedule 2 hereto (the “Guarantor”) and
U.S. Bank, National Association, as trustee (in such capacity, the “Trustee”)
and as collateral agent (in such capacity, the “Collateral Agent”), and will be
guaranteed on a senior secured basis by the Guarantor (the “Guarantee”).
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantor have prepared a
preliminary offering memorandum dated May 2, 2016 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company, the
Guarantor and the Securities. Copies of the Preliminary Offering Memorandum have
been, and copies of the Offering Memorandum will be, delivered by the Company to
the Initial Purchasers pursuant to the terms of this purchase agreement (the
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum.


1

--------------------------------------------------------------------------------




At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
The Company intends to use the proceeds of the offering of the Securities for
the repayment of outstanding debt, focusing on its near-term maturities, and any
remaining proceeds for general corporate purposes.
The Securities and the Guarantee will be secured by a first-priority lien,
subject to Permitted Liens (as defined below), on substantially all of the
tangible and intangible assets of the Company and the Guarantor, now owned or
hereafter acquired by the Company and any Guarantor (other than ABL Collateral
(as defined in the Time of Sale Information) and certain other excluded assets),
as described in the Indenture and the Collateral Documents (as defined below)
(the “Collateral”). The Collateral shall be described in: (a) with respect to
real property listed on Schedule 4 hereto, to be delivered in accordance with
Schedule 5 hereto, the mortgages, deeds of trust or deeds to secure debt
(collectively, the “Mortgages”), (b) with respect to personal property that
constitutes Collateral, the Collateral Agreement (the “Collateral Agreement”) to
be dated as of the Closing Date (as defined below) and entered into by the
Company, the Guarantor and the Collateral Agent and (c) with respect to the
grants of security interests in registrations and/or applications for
trademarks, patents and copyrights (and exclusive licenses in any of the
foregoing), in either the Collateral Agreement or, respectively, in the
Trademark Security Agreement, the Patent Security Agreement and the Copyright
Security Agreement, each to be dated as of the Closing Date and entered into by
each of the Company and the Guarantor, as provided therein (the “Trademark
Security Agreement,” “Patent Security Agreement” and “Copyright Security
Agreement,” respectively, and, collectively, the “Intellectual Property Security
Agreements”), each to be delivered to the Collateral Agent, granting a
first-priority security interest in the Collateral, subject to Permitted Liens,
for the benefit of the Trustee and each holder of the Securities and the
successors and assigns of the foregoing. The term “Collateral Documents,” as
used herein, shall mean the Mortgages, the Collateral Agreement and the
Intellectual Property Security Agreements. The rights of the holders of the
Securities with respect to the Collateral shall be further governed by the
Collateral Cooperation Agreement to be dated as of the Closing Date (the
“Collateral Cooperation Agreement”), among the Company, certain of its
subsidiaries, the Collateral Agent and the agent for the lenders under the Third
Amended and Restated Credit Agreement, dated as of July 27, 2015, among the
Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (as amended by Amendment No. 1, dated
as of February 24, 2016, and as further amended, modified, supplemented,
restated or amended and restated from time to time, the “Credit Agreement”).
The Company and the Guarantor hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:


2

--------------------------------------------------------------------------------




1.    Purchase and Resale of the Securities.
(a)    The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.25% of the principal amount thereof plus accrued interest, if any,
from May 10, 2016 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth herein and in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
(i)    it is a qualified institutional buyer (a “QIB”) within the meaning of
Rule 144A under the Securities Act (“Rule 144A”) and an accredited investor
within the meaning of Rule 501(a) of Regulation D under the Securities Act
(“Regulation D”);
(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
(A)    within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A and in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
the Securities is aware that such sale is being made in reliance on Rule 144A;
or
(B)    in accordance with the restrictions set forth in Annex C hereto.
(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.


3

--------------------------------------------------------------------------------




(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement.
(e)    The Company and the Guarantor acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantor with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantor or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantor shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantor with respect thereto. Any review by the Representative or any Initial
Purchaser of the Company, the Guarantor, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Company, the Guarantor or any other
person.
2.    Payment and Delivery.
(a)    Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP at 10:00 A.M., New York City time, on May 10,
2016, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”
(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.
3.    Representations and Warranties of the Company and the Guarantor. The
Company and the Guarantor jointly and severally represent and warrant to each
Initial Purchaser that:


4

--------------------------------------------------------------------------------




(a)Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Time of Sale Information, at the Time of Sale, did not and the
Offering Memorandum, in the form first used by the Initial Purchasers to confirm
sales of the Securities and as of the Closing Date, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company and the Guarantor make
no representation or warranty with respect to any statements or omissions made
in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Time of Sale Information or the Offering Memorandum.
(b)Additional Written Communications. The Company and the Guarantor (including
their respective agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Company and the
Guarantor or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantor make no representation or warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.
(c)Financial Statements. The financial statements and the related notes thereto
included in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the consolidated financial position of
the Company and its subsidiaries as of the dates indicated and the results of
their operations and the changes in their cash flows for the periods specified;
such financial statements have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby; and the other financial information included in each of
the Time of Sale Information and the Offering Memorandum has been derived from
the accounting records of the Company and its subsidiaries and presents fairly
in all material respects the information shown thereby.


5

--------------------------------------------------------------------------------




(d)No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in each of the Time of Sale Information and
the Offering Memorandum (i) there has not been any material change in the
capital stock or long-term debt of the Company or any of its subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock (other than any regular
quarterly dividend), or any material adverse change, or any development
reasonably expected by the Company to have a prospective material adverse
change, in or affecting the business, properties, rights, assets, management,
financial position or results of operations of the Company and its subsidiaries
taken as a whole; (ii) neither the Company nor any of its subsidiaries has
entered into any transaction or agreement that is material to the Company and
its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to the Company and its subsidiaries taken
as a whole; and (iii) neither the Company nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum.
(e)Company Organization and Good Standing. The Company has been duly
incorporated and is an existing corporation in good standing under the laws of
the State of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Time of Sale Information
and the Offering Memorandum; and the Company is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to so qualify would not reasonably be
expected to have a material adverse effect upon the financial condition,
business, properties or results of operations of the Company and its
subsidiaries, taken as a whole, or on the performance by the Company and the
Guarantor of their obligations under this Agreement, the Securities, the
Guarantee and the Collateral Documents (a “Material Adverse Effect”).
(f)Organization and Good Standing of Guarantor and Designated Subsidiaries. The
Guarantor and each subsidiary of the Company listed on Schedule 3 hereto (each,
a “Designated Subsidiary”) has been duly incorporated or otherwise organized and
is an existing corporation, limited liability company or other business entity
in good standing (if such designation exists in the jurisdiction of organization
or formation of such entity) under the laws of the jurisdiction of its
incorporation or organization, with power and authority (corporate, limited
liability company and other) to own its properties and conduct its business as
described in the Time of Sale Information and the Offering Memorandum; and the
Guarantor and each Designated Subsidiary of the Company is duly qualified to do
business as a foreign corporation or other business entity in good standing in
all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect;
all of the issued and outstanding capital stock or other equity securities of
the Guarantor and each Designated


6

--------------------------------------------------------------------------------




Subsidiary of the Company have been duly authorized and are validly issued,
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares); and the shares of capital stock or other
equity securities of the Guarantor and each Designated Subsidiary owned by the
Company, directly or through subsidiaries, are owned free from any lien, charge,
encumbrance, defect, security interest, restriction on voting or transfer or any
other claim of any third party (collectively, “Liens”), except such Liens that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of March 31, 2016, there are no significant
subsidiaries of the Company that are not listed on Schedule 3 hereto. The
subsidiaries of the Company not listed on Schedule 3 hereto, in the aggregate,
represented no more than 10% of the (i) net sales of the Company and its
subsidiaries for the twelve months ended March 31, 2016 and (ii) total assets of
the Company and its subsidiaries as of March 31, 2016.
(g)Capitalization. All outstanding shares of capital stock of the Company have
been duly authorized and are validly issued, fully paid and non-assessable and
are not subject to any pre-emptive or similar rights. The Company has an
authorized capitalization as of March 31, 2016 as set forth in each of the Time
of Sale Information and the Offering Memorandum under the heading
“Capitalization.”
(h)Due Authorization. The Company and the Guarantor have full right, power and
authority to execute and deliver this Agreement, the Securities, the Indenture
(including the Guarantee set forth therein), each of the Collateral Documents,
to the extent a party thereto, and the Collateral Cooperation Agreement, to the
extent a party thereto (collectively, the “Transaction Documents”), and to
perform their respective obligations hereunder and thereunder, including
granting the Liens and security interests to be granted by it pursuant to the
Indenture and the Collateral Documents.
(i)The Indenture. The Indenture has been duly authorized by the Company and the
Guarantor and on the Closing Date will be duly executed and delivered by the
Company and the Guarantor and, when duly executed and delivered in accordance
with its terms by each of the other parties thereto, will constitute a valid and
legally binding agreement of the Company and the Guarantor enforceable against
the Company and the Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability (whether considered in a proceeding at law or in equity)
(collectively, the “Enforceability Exceptions”).
(j)The Securities and the Guarantee. The Securities have been duly authorized by
the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantee has been duly authorized by the
Guarantor and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture


7

--------------------------------------------------------------------------------




and paid for as provided herein, will be valid and legally binding obligations
of the Guarantor, enforceable against the Guarantor in accordance with its
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.
(k)Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Guarantor.
(l)Collateral Documents and Collateral Cooperation Agreement. Each of the
Collateral Documents and the Collateral Cooperation Agreement has been duly
authorized by the Company and the Guarantor, to the extent a party thereto, and
on the Closing Date, each of the Collateral Documents (except the Mortgages) and
the Collateral Cooperation Agreement, and on such later date as provided in
Schedule 5 hereto, each of the Mortgages, will be duly executed and delivered by
the Company and the Guarantor, to the extent a party thereto, and, when duly
executed and delivered in accordance with its terms by each of the other parties
thereto, will constitute a valid and legally binding agreement of the Company
and the Guarantor, to the extent a party thereto, enforceable against the
Company and the Guarantor, to the extent a party thereto, in accordance with its
terms, subject to the Enforceability Exceptions.
(m)Descriptions of the Transaction Documents; Collateral. Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum. The
Collateral conforms in all material respects to the description thereof
contained in each of the Time of Sale Information and the Offering Memorandum.
(n)Collateral Documents, Financing Statements and Collateral.
(i)
Upon execution and delivery, the Mortgages will be effective to grant a legal,
valid and enforceable mortgage lien or security title and security interest on
all of the mortgagor’s right, title and interest in the real property listed on
Schedule 4 hereto (each, a “Mortgaged Property” and, collectively, the
“Mortgaged Properties”). When the Mortgages are duly recorded in the proper
recorders’ offices or appropriate public records and the mortgage recording fees
and taxes in respect thereof are paid and compliance is otherwise had with the
formal requirements of state law, applicable to the recording of real estate
mortgages generally, each such Mortgage shall constitute a validly perfected and
enforceable first-priority lien or security title and security interest in the
related Mortgaged Property constituting Collateral for the benefit of the
Trustee and the holders of the Securities, subject only to Permitted Liens (as
defined below) and any state of facts which a survey, inspection or title search
of the Mortgaged Properties would disclose that do not, and would not reasonably
be expected to, materially detract from the value of any of the Mortgaged
Properties or materially interfere with the use thereof (the “Permitted
Exceptions”) and to the Enforceability Exceptions;



8

--------------------------------------------------------------------------------




(ii)
Upon execution and delivery, the Collateral Agreement and each of the
Intellectual Property Security Agreements will be effective to grant a legal,
valid and enforceable security interest in all of the grantor’s right, title and
interest in the Collateral (other than the Mortgaged Properties);

(iii)
Upon due and timely filing and/or recording of the financing statements,
Intellectual Property Security Agreements and Mortgages, as applicable, with
respect to the Collateral described in the Collateral Agreement, the
Intellectual Property Security Agreements and the equipment and fixtures
described in the Mortgages (the “Personal Property Collateral”), the security
interests granted thereby will constitute valid, perfected first-priority liens
and security interests in the Personal Property Collateral, to the extent such
security interests can be perfected by the filing and/or recording, as
applicable, of financing statements, Intellectual Property Security Agreements
and Mortgages for the benefit of the Trustee and the holders of the Securities,
and such security interests will be enforceable in accordance with the terms
contained therein against all creditors of any grantor or mortgagor and subject
only to liens expressly permitted to be incurred or exist on the Collateral
under the Indenture (the “Permitted Liens”) and to the Permitted Exceptions; and

(iv)
The Company and its subsidiaries collectively own, have rights in or have the
power and authority to collaterally assign rights in the Collateral, free and
clear of any liens other than the Permitted Exceptions and the Permitted Liens.

(o)No Violation or Default. None of the Company, the Guarantor or any of the
Designated Subsidiaries of the Company is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company, the Guarantor or any Designated
Subsidiary of the Company is a party or by which the Company, the Guarantor or
any Designated Subsidiary of the Company is bound or to which any property,
right or asset of the Company, the Guarantor or any Designated Subsidiary of the
Company is subject; or (iii) in violation of any law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.
(p)No Conflicts. The execution, delivery and performance by the Company and the
Guarantor of each of the Transaction Documents to which each is a party
(including, but not limited to, the filing of any applicable fixture filings
relating to the real property covered by the Mortgages, the filing of any
applicable financing statements pursuant to the Collateral Agreement or the
filing of the Intellectual Property Security Agreements), the issuance and sale
of the Securities and the issuance of the Guarantee,


9

--------------------------------------------------------------------------------




the grant and perfection of liens and security interests in the Collateral
pursuant to the Mortgages, the Collateral Agreement and the Intellectual
Property Security Agreements and compliance by the Company and the Guarantor
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in the termination, modification or acceleration of, or result in the
creation or imposition of any lien, charge or encumbrance upon any property,
right or asset of the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any property,
right or asset of the Company or any of its subsidiaries is subject (other than
any lien, charge or encumbrance created or imposed pursuant to the Collateral
Documents or the collateral documents relating to the Credit Agreement), (ii)
result in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or the Guarantor or any Designated
Subsidiary of the Company or (iii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien, charge or
encumbrance that would not, individually or in the aggregate, have a Material
Adverse Effect.
(q)No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and the Guarantor of each of the Transaction Documents to which
each is a party (including, but not limited to, the filing of any applicable
fixture filings relating to the real property covered by the Mortgages, the
filing of any applicable financing statements pursuant to the Collateral
Agreement or the filing of any Intellectual Property Security Agreements), the
issuance and sale of the Securities and the issuance of the Guarantee, the grant
and perfection of liens and security interests in the Collateral pursuant to the
Mortgages, the Collateral Agreement and the Intellectual Property Security
Agreements and compliance by the Company and the Guarantor with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required (i) under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers and (ii) to perfect the Trustee’s or the Collateral
Agent’s security interests granted pursuant to the Mortgages, the Collateral
Agreement, the Intellectual Property Security Agreements and the financing
statements related thereto.
(r)Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, claims, suits, arbitrations or proceedings
(“Actions”) pending to which the Company or any of its subsidiaries is or may be
a party or to which any property, right or asset of the Company or any of its
subsidiaries is or may be the subject that, individually or in the aggregate,
could reasonably be expected to have a Material


10

--------------------------------------------------------------------------------




Adverse Effect; and no such Actions are, to the knowledge of the Company and the
Guarantor, threatened or contemplated by any governmental or regulatory
authority or by others.
(s)Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, are
independent public accountants with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Securities and
Exchange Commission (the “Commission”) and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.
(t)Title to Real and Personal Property. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries have
good and marketable title to all real properties and good and indefeasible title
to all other properties and assets owned by them that are material to the
business of the Company and its subsidiaries, in each case free from liens,
encumbrances, claims, security interests, defects and imperfections of title,
except (i) in the case of any real or personal property constituting Collateral,
Permitted Liens and Permitted Exceptions and (ii) in all other cases, (x) such
liens, encumbrances, claims, defects and imperfections of title that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (y) except as disclosed in the Time of Sale Information and
the Offering Memorandum, the Company and its subsidiaries hold their respective
leased real or personal property under valid and enforceable leases free from
any liens, encumbrances, claims, security interests, restrictions, defects and
imperfections of title or exceptions that would materially interfere with the
business of the Company and its subsidiaries, taken as a whole. The Company and
its subsidiaries own or lease all properties and assets necessary to conduct
their business as described in the Time of Sale Information and the Offering
Memorandum.
(u)Intellectual Property. Except as would not reasonably be expected to have a
Material Adverse Effect, (i) the Company and its subsidiaries own, possess, have
the right to use or can acquire on reasonable terms adequate patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, domain names and other source indicators, copyrights
and copyrightable works, know-how, trade secrets, systems, procedures,
proprietary or confidential information and all other intellectual property,
industrial property and proprietary rights (collectively, “Intellectual
Property”) to conduct their respective businesses; (ii) the Company and its
subsidiaries’ conduct of their respective businesses does not infringe,
misappropriate or otherwise violate any Intellectual Property of any person;
(iii) the Company and its subsidiaries have not received any written notice of
any claim relating to Intellectual Property; and (iv) to the knowledge of the
Company and the Guarantor, the Intellectual Property of the Company and its
subsidiaries is not being infringed, misappropriated or otherwise violated by
any person.
(v)No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the


11

--------------------------------------------------------------------------------




directors, officers or other affiliates of the Company or any of its
subsidiaries, or, to the Company’s knowledge, stockholders of the Company, on
the other, that would be required by the Securities Act to be described in a
registration statement on Form S-1 to be filed with the Commission and that is
not so described in each of the Time of Sale Information and the Offering
Memorandum.
(w)Investment Company Act. Neither the Company nor the Guarantor is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in each of the Time of Sale Information and
the Offering Memorandum, none of them will be, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).
(x)Taxes. The Company and its subsidiaries have timely filed all material
federal, state, local and foreign income tax returns that have been required to
be filed and have paid all taxes indicated by said returns and all assessments
received by any of them to the extent that such material taxes have become due
and are not being contested in good faith in appropriate proceedings. All
material tax liabilities have been adequately provided for in the financial
statements of the Company.
(y)Licenses and Permits. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and its subsidiaries possess adequate
licenses, certificates, authorities or permits issued by the appropriate
governmental agencies or bodies necessary to conduct their business as described
in the Time of Sale Information and the Offering Memorandum. The Company and its
subsidiaries have not received any notice of proceedings relating to the
revocation or modification of such license, certificate, authority or permit
that, if determined adversely to the Company or any subsidiary, would reasonably
be expected to have a Material Adverse Effect.
(z)No Labor Disputes. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, no labor dispute with the employees of the Company or
any of its subsidiaries exists or, to the knowledge of the Company or the
Guarantor, is imminent that would reasonably be expected to have a Material
Adverse Effect.
(aa)Compliance With Environmental Laws. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries is in violation of any statute, any rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim.


12

--------------------------------------------------------------------------------




(ab)Compliance with ERISA. (1) Each employee benefit plan (including, without
limitation, any “multiemployer plan” within the meaning of Section 4001(a)(3) of
ERISA), within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and its affiliates has been maintained in compliance in
all material respects with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”); (2) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption; (3) no failure to meet the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
has occurred with respect to any such plan which is subject to Section 412 of
the Code or Section 302 of ERISA and no application has been made for a waiver
or modification of the minimum funding standard (including any required
installment payments) under Section 412 of the Code or Section 302 of ERISA with
respect to any such plan; and (4) except as otherwise disclosed in the Time of
Sale Information and the Prospectus, the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan based on
actuarial assumptions and methods that are compliant with the requirements of
Code Section 430(h) and regulations thereunder; and neither the Company nor any
of its affiliates has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA in respect of any such plan, other than liability for
the payment of required PBGC insurance premiums under Section 4007 of ERISA;
provided, however that for purposes of clauses (1) – (3), such representations
shall be made to the knowledge of the Company and the Guarantor.
(ac)Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.
(ad)Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company and its subsidiaries maintain internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with


13

--------------------------------------------------------------------------------




management's general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. There are no material weaknesses in
the Company’s internal controls over financial reporting.
(ae)No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
any director, officer or employee of the Company or any of its subsidiaries nor,
to the knowledge of the Company and the Guarantor, any agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable anti-bribery or anti-corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Company and its subsidiaries have instituted, maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.
(af)Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company or the Guarantor,
threatened.
(ag)No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company or the Guarantor, any agent, affiliate or other person associated with
or acting on behalf of the Company or any of its subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government (including, without limitation,


14

--------------------------------------------------------------------------------




the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries or the Guarantor located, organized or resident in a country or
territory that is the subject or target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to unlawfully fund or facilitate any
activities of or business in any Sanctioned Country or (iii) in any other manner
that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any unlawful dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.
(ah)No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company,
except for any such restrictions (a) as described in each of the Time of Sale
Information and the Offering Memorandum or (b) that will be permitted by the
Indenture.
(ai)No Broker’s Fees. Neither the Company nor any of its subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.
(aj)Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information and the Offering
Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
(ak)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered
for sale,


15

--------------------------------------------------------------------------------




solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act.
(al)No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has (i)
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.
(am)Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and compliance by each Initial Purchaser and its affiliates with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended.
(an)No Stabilization. Neither the Company nor the Guarantor has taken, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities.
(ao)Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
(ap)Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
included in any of the Time of Sale Information or the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.
(aq)Industry Statistical and Market Data. Nothing has come to the attention of
the Company or the Guarantor that has caused the Company or the Guarantor to
believe that the industry statistical and market-related data included in each
of the Time of Sale Information and the Offering Memorandum is not based on or
derived from sources that are reliable and accurate in all material respects.
(ar) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in


16

--------------------------------------------------------------------------------




their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002, as amended, and the rules and regulations promulgated in connection
therewith (the “Sarbanes-Oxley Act”), including Section 402 related to loans and
Sections 302 and 906 related to certifications.
4.    Further Agreements of the Company and the Guarantor. The Company and the
Guarantor jointly and severally covenant and agree with each Initial Purchaser
that:


(a)Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
(b)Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement to which the Representative reasonably objects.
(c)Additional Written Communications. Before using, authorizing, approving or
referring to any Issuer Written Communication, the Company and the Guarantor
will furnish to the Representative and counsel for the Initial Purchasers a copy
of such written communication for review and will not use, authorize, approve or
refer to any such written communication to which the Representative reasonably
objects.
(d)Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or, to the knowledge of the Company,
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or, to the knowledge of the Company,
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer


17

--------------------------------------------------------------------------------




Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.
(e)Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information as may be necessary so
that the statements in any of the Time of Sale Information as so amended or
supplemented will not, in the light of the circumstances under which they were
made, be misleading or so that any of the Time of Sale Information will comply
with law.
(f)Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.
(g)Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor the Guarantor shall be required to (i)
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.
(h)Clear Market. During the period from the date hereof through and including
the date that is 30 days after the date hereof, the Company and the Guarantor
will not, without the prior written consent of the Representative, offer, sell,
contract to sell or otherwise dispose of any debt securities issued or
guaranteed by the Company or the Guarantor and having a tenor of more than one
year.    


18

--------------------------------------------------------------------------------




(i)Use of Proceeds. The Company will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of proceeds.”
(j)Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and the Guarantor will, during any period in which
the Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon the request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.
(k)DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.
(l)No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.
(m)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.
(n)No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
(o)No Stabilization. Neither the Company nor the Guarantor will take, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities.
(p)Perfection of Security Interests. The Company and the Guarantor (i) shall
complete on or prior to the Closing Date all filings and other similar actions
required in connection with the perfection of security interests in the
Collateral as and to the extent contemplated by the Indenture and the Collateral
Documents and (ii) shall take all actions necessary to maintain such security
interests and to perfect security interests in any Collateral acquired after the
Closing Date, in each case as and to the extent contemplated by the Indenture
and the Collateral Documents; provided that the Company


19

--------------------------------------------------------------------------------




and the Guarantor may deliver, furnish and/or cause to be furnished all of the
obligations set forth on Schedule 5 hereto within the time periods set forth
therein.
(q)Mortgage Opinions. The Company and the Guarantor shall, within 180 days of
the Closing Date, cause local counsel for the Company in the state of each
Specified Real Property (as defined in the Time of Sale Information), to furnish
to the Representative, at the request of the Company, its written opinion,
addressed to the Initial Purchasers and in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex E hereto.
5.    Certain Agreements of the Initial Purchasers.    Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) (including any electronic road show) above,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company and the Representative in advance in writing or (v) any written
communication relating to or that contains the preliminary or final terms of the
Securities or their offering and/or other information that was included in the
Time of Sale Information or the Offering Memorandum.
6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and the Guarantor of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)Representations and Warranties. The representations and warranties of the
Company and the Guarantor contained herein shall be true and correct on the date
hereof and on and as of the Closing Date; and the statements of the Company, the
Guarantor and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.
(b)No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).


20

--------------------------------------------------------------------------------




(c)No Material Adverse Change. No event or condition of a type described in
Section 3(d) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
(d)Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of the
Guarantor who has specific knowledge of the Company’s or the Guarantor’s
financial matters and is reasonably satisfactory to the Representative (i)
confirming that such officer has carefully reviewed the Time of Sale Information
and the Offering Memorandum and, to the knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company and
the Guarantor in this Agreement are true and correct and that the Company and
the Guarantor have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.
(e)Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in each of the Time of Sale Information and the Offering Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off” date no more
than three business days prior to the Closing Date.
(f)Opinion and 10b-5 Statement of Counsel for the Company. DLA Piper LLP (US),
counsel for the Company, shall have furnished to the Representative, at the
request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.
(g)Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.
(h)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal or state governmental or regulatory authority that would, as of the
Closing Date,


21

--------------------------------------------------------------------------------




prevent the issuance or sale of the Securities or the issuance of the Guarantee;
and no injunction or order of any federal or state court shall have been issued
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantee.
(i)Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company, the
Guarantor and each Designated Subsidiary of the Company, other than the
Designated Subsidiaries organized and existing outside the United States, in
their respective jurisdictions of organization and their good standing in such
other jurisdictions as the Representative may reasonably request, in each case
in writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.
(j)DTC. The Securities shall be eligible for clearance and settlement through
DTC.
(k)Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, the Guarantor, the
Trustee and the Collateral Agent, and the Securities shall have been duly
executed and delivered by a duly authorized officer of the Company and duly
authenticated by the Trustee.
(l)Lien Searches. The Representative shall have received the results of a recent
lien search in each of the jurisdictions of organization of the Company and the
Guarantor and any other jurisdictions in which valid filings with respect to the
Company and the Guarantor may be in effect, and such search shall reveal no
liens on any of the assets of the Company and the Guarantor or their respective
subsidiaries except for Permitted Exceptions or Permitted Liens.
(m)Collateral Agreement and Intellectual Property Security Agreements. The
Initial Purchasers shall have received conformed counterparts of the Collateral
Agreement and each of the Intellectual Property Security Agreements that shall
have been executed and delivered by duly authorized officers of each party
thereto, in form and substance reasonably satisfactory to the Representative.
(n)Collateral Cooperation Agreement. The Initial Purchasers shall have received
conformed counterparts of the Collateral Cooperation Agreement that shall have
been executed and delivered by duly authorized officers of each party thereto,
in form and substance reasonably satisfactory to the Representative.
(o)Filings, Registration and Recordings. Except as otherwise contemplated by the
Intellectual Property Security Agreements and the Collateral Agreement, each
document (including any Uniform Commercial Code financing statement) required by
the Intellectual Property Security Agreements and the Collateral Agreement, or
under law or reasonably requested by the Representative, in each case, to be
filed, registered or recorded, or delivered for filing on or prior to the
Closing Date, including filings in the U.S. Patent and Trademark Office and the
U.S. Copyright Office in order to create in favor of the Trustee, for the
benefit of the holders of the Securities, a perfected first-priority lien


22

--------------------------------------------------------------------------------




and security interest in the Personal Property Collateral that can be perfected
by the making of such filings, registrations or recordations, prior and superior
to the right of any other person (other than Permitted Liens), shall be executed
and in proper form for filing, registration or recordation.
(p)Insurance Policies. On or prior to the Closing Date, the Initial Purchasers
shall have received satisfactory evidence that the Company and the Guarantor
maintain insurance with respect to the Collateral as specified by Section 4.2 of
the Collateral Agreement.
(q)Pledged Stock and Pledged Notes. On the Closing Date, the Trustee or the
Collateral Agent shall have received (i) the stock certificates and undated
stock powers executed in blank for each direct subsidiary of the Company and the
Guarantor, as set forth in Schedule 6 hereto, and (ii) each promissory note owed
to the Company or the Guarantor endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof, as
set forth in Schedule 6 hereto.
(r)Additional Documents. On or prior to the Closing Date, the Company and the
Guarantor shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
7.    Indemnification and Contribution.
(a)Indemnification of the Initial Purchasers. The Company and the Guarantor
jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable, documented legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.


23

--------------------------------------------------------------------------------




(b)Indemnification of the Company and the Guarantor. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
the Guarantor, each of their respective directors and officers and each person,
if any, who controls the Company or the Guarantor within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following
paragraphs in the Preliminary Offering Memorandum and the Offering Memorandum:
the third paragraph, the first sentence of the eighth paragraph and the ninth
paragraph under the caption “Plan of distribution.”
(c)Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing


24

--------------------------------------------------------------------------------




interests between them. It is understood and agreed that the Indemnifying Person
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities LLC and any such separate firm for the Company, the
Guarantor, their respective directors and officers and any control persons of
the Company and the Guarantor shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
(d)Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantor on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantor on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantor on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions


25

--------------------------------------------------------------------------------




received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantor on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
(e)Limitation on Liability. The Company, the Guarantor and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable, documented legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
(f)Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange, the Chicago Stock Exchange or the over-the-counter market; (ii)
trading of any securities issued or guaranteed by the Company or the Guarantor
shall have been suspended on any exchange or in any over-the-counter market;
(iii) a general moratorium on commercial banking activities shall have been
declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the


26

--------------------------------------------------------------------------------




Securities on the terms and in the manner contemplated by this Agreement, the
Time of Sale Information and the Offering Memorandum.


9.    Defaulting Initial Purchaser.
(a)If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non‑defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantor, except that the Company and the Guarantor will
continue to be liable for


27

--------------------------------------------------------------------------------




the payment of expenses as set forth in Section 10 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.
(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantor or any non-defaulting
Initial Purchaser for damages caused by its default.
10.    Payment of Expenses.
(a)Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantor
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Company’s and the Guarantor’s counsel and independent accountants; (v)
the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Representative may designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee, the Collateral Agent and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) the fees and expenses incurred with respect
to creating, documenting and perfecting the security interests in the Collateral
as contemplated by the Collateral Documents (including the reasonable,
documented related fees and expenses of one outside counsel to the Initial
Purchasers and one local counsel to the Initial Purchasers for each applicable
jurisdiction for all periods prior to and after the Closing Date in connection
with such actions); and (x) all expenses incurred by the Company in connection
with any “road show” presentation to potential investors.
(b)If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company and the Guarantor
jointly and severally agree to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the


28

--------------------------------------------------------------------------------




affiliates of each Initial Purchaser referred to in Section 7 hereof. Nothing in
this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.
12.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantor and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Company, the Guarantor or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantor or the Initial Purchasers.
13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; (e) the term “written communication” has the meaning
set forth in Rule 405 under the Securities Act; and (f) the term “significant
subsidiary” has the meaning set forth in Rule 1-02 of Regulation S-X under the
Exchange Act.
14.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.
15.    Miscellaneous.
(a)Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.
(b)Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: 212-834-6081); Attention:
High Yield Syndicate. Notices to the Company and the Guarantor shall be given to
them at United States Steel Corporation, 600 Grant Street, Pittsburgh,
Pennsylvania 15219 (fax: 412-433-2964; Attention: Associate General
Counsel-Corporate.


29

--------------------------------------------------------------------------------




(c)Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
(d)Submission to Jurisdiction. The Company and the Guarantor hereby submit to
the exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
The Company and the Guarantor waive any objection which it may now or hereafter
have to the laying of venue of any such suit or proceeding in such courts. Each
of the Company and the Guarantor agrees that final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
the Company and the Guarantor, as applicable, and may be enforced in any court
to the jurisdiction of which the Company and the Guarantor, as applicable, is
subject by a suit upon such judgment.
(e)Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.
(f)Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.
(g)Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(h)Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.






30

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.


Very truly yours,


UNITED STATES STEEL CORPORATION






By /s/ David B. Burritt
David B. Burritt
Executive Vice President & Chief
Financial Officer


USS PORTFOLIO DELAWARE, INC.






By /s/ Deborah L. Pierce
Deborah L. Pierce
President & Comptroller




























31

--------------------------------------------------------------------------------




Accepted: As of the date first written above


J.P. MORGAN SECURITIES LLC


For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.






By /s/ Mimi Tao__
Mimi Tao
Vice President
   






32

--------------------------------------------------------------------------------






Schedule 1
Initial Purchaser
Principal Amount
J.P. Morgan Securities LLC


$259,700,000.00


Morgan Stanley & Co. LLC


$196,000,000.00


Barclays Capital Inc.


$58,800,000.00


Merrill Lynch, Pierce, Fenner & Smith Incorporated


$58,800,000.00


Wells Fargo Securities, LLC


$58,800,000.00


PNC Capital Markets LLC


$41,650,000.00


Scotia Capital (USA) Inc.


$41,650,000.00


Credit Suisse Securities (USA) LLC


$29,400,000.00


Goldman, Sachs & Co.


$29,400,000.00


RBC Capital Markets, LLC


$29,400,000.00


RBS Securities Inc.


$29,400,000.00


SunTrust Robinson Humphrey, Inc.


$29,400,000.00


BMO Capital Markets Corp.


$14,700,000.00


BNY Mellon Capital Markets, LLC


$14,700,000.00


Citigroup Global Markets Inc.


$14,700,000.00


Commerz Markets LLC


$14,700,000.00


ING Financial Markets LLC


$14,700,000.00


SG Americas Securities, LLC


$14,700,000.00


The Huntington Investment Company


$14,700,000.00


The Williams Capital Group, L.P.


$14,700,000.00


 
 
Total


$980,000,000.00





33

--------------------------------------------------------------------------------




Schedule 2
Guarantor
USS Portfolio Delaware, Inc.


34

--------------------------------------------------------------------------------




Schedule 3
Designated Subsidiaries
U.S. Steel Košice, s.r.o.
U.S. Steel Oilwell Services, LLC
U.S. Steel Seamless Tubular Operations, LLC
U.S. Steel Tubular Products, Inc.
United States Steel International, Inc.
USS Portfolio Delaware, Inc.
USS Galvanizing, Inc.




35

--------------------------------------------------------------------------------




Schedule 4
Real Property
Property
Grantor
Record Owner
County Recorder’s Office for Mortgage Filing
Great Lakes Works


(Approximately 900 acres)
United States Steel Corporation
United States Steel Corporation


Wayne County, Michigan
Wayne County Register of Deeds
400 Monroe
Detroit, MI 48226
(313) 224-5854


1.    


Gary Works


(Approximately 3,000 acres)
United States Steel Corporation
United States Steel Corporation
Lake County, Indiana
Lake County Recorder’s Office
Building “A”, 2nd Floor
2293 North Main Street
Crown Point, IN 46307
(219) 755-3730


1.    Excluding the Midwest Plant and East Chicago Tin


Granite City Works


(Approximately 1,000 acres)
United States Steel Corporation
United States Steel Corporation
Madison County, Illinois
Madison County Recorder’s Office
157 North Main Street, Suite 211
P.O. Box 308
Edwardsville, IL 62025
(618) 296-4475


1.    


Edgar Thompson Plant


(Approximately 175 acres)
United States Steel Corporation
United States Steel Corporation
Allegheny County, Pennsylvania
Allegheny County Department of Real Estate
County Office Building
542 Forbes Avenue, Room 101
Pittsburgh, PA 15219
(412) 350-4226


1.    





36

--------------------------------------------------------------------------------




Property
Grantor
Record Owner
County Recorder’s Office for Mortgage Filing
Irvin Plant


(Approximately 500 acres)
United States Steel Corporation
United States Steel Corporation
Allegheny County, Pennsylvania
Allegheny County Department of Real Estate
County Office Building
542 Forbes Avenue, Room 101
Pittsburgh, PA 15219
(412) 350-4226


1.    


Clairton Plant


(Approximately 400 acres 

United States Steel Corporation
United States Steel Corporation
Allegheny County, Pennsylvania
Allegheny County Department of Real Estate
County Office Building
542 Forbes Avenue, Room 101
Pittsburgh, PA 15219
(412) 350-4226


1.    







37

--------------------------------------------------------------------------------




Schedule 5
Mortgage-Related Requirements
With respect to any fee interest in any real property owned by the Company or a
Guarantor on the Closing Date that forms a part of the Collateral or any real
property acquired by the Company or a Guarantor after the Closing Date that
forms a part of the Collateral, within 180 days of the Closing Date or 45 days
of the date of acquisition, as applicable:
1.
the Company or such Guarantor shall deliver to the Collateral Agent, as
mortgagee or beneficiary, as applicable, for the ratable benefit of itself and
the Holders, fully executed counterparts of Mortgages, in accordance with the
requirements of the Indenture and/or the Collateral Documents, duly executed by
the Company or such Guarantor, together with satisfactory evidence of the
completion (or satisfactory arrangements for the completion) of all recordings
and filings of such Mortgage (and payment of any taxes or fees in connection
therewith), together with any necessary fixture filings, as may be necessary to
create a valid, perfected Lien, with the priority required by the Indenture, the
Collateral Documents and the Intercreditor Agreement, as applicable, subject
only to Permitted Liens, against the properties purported to be covered thereby;
and

2.
the Company or the Guarantors shall deliver to the Collateral Agent such
filings, local counsel opinions as to, among other customary opinions, the
enforceability of the subject Mortgage, opinions of counsel in the jurisdiction
of organization of the owner of the applicable Mortgaged Property covering the
due authorization, execution and delivery of the applicable Mortgage, flood
hazard determinations and any required flood insurance (to the extent such flood
determinations and insurance are required by applicable laws), along with such
other documents, instruments, certificates and agreements, and any other
documents necessary to comply with clause (1) above and to perfect the
Collateral Agent’s security interest, with the Lien priority required by the
Indenture, the Collateral Documents and the Intercreditor Agreement, as
applicable, and as the Collateral Agent and its counsel may otherwise reasonably
request.







38

--------------------------------------------------------------------------------




Schedule 6
Stock Certificates
Name of Legal Entity
Record Holder
Certificate No.
No. of Shares / Units
Percentage to be Pledged
U. S. Steel Holdings, Inc
United States Steel Corporation
3
91 Shares
100%
Transtar, Inc.
United States Steel Corporation
6
5,100 Shares Class A Common Stock
100%
29
5,100 Shares Class B Common Stock
Stelco Holding Company
United States Steel Corporation
4
100 Shares
100%
USS Galvanizing, Inc.
United States Steel Corporation
1
10 Shares
100%
United States Steel International, Inc.
United States Steel Corporation
27
10,000 Shares
100%
USS Portfolio Delaware, Inc.
United States Steel Corporation
3
3 Shares Common


Preferred Shares per schedule
100%





Promissory Notes
None




39

--------------------------------------------------------------------------------




ANNEX A
Additional Time of Sale Information
1.    Term sheet containing the terms of the Securities, substantially in the
form of Annex B.






40

--------------------------------------------------------------------------------




ANNEX B


Pricing Term Sheet, dated May 3, 2016
to Preliminary Offering Memorandum dated May 2, 2016
Strictly Confidential


United States Steel Corporation




This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.


The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to (1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.


Issuer:
United States Steel Corporation
Security description:
8.375% Senior Secured Notes due 2021
Distribution:
144A/Regulation S (without registration rights)
Size:
$980,000,000
Gross proceeds:
$980,000,000
Maturity:
July 1, 2021
Coupon:
8.375%
Issue price:
100.0% of face amount.
Yield to maturity:
8.375%
Spread to Benchmark Treasury:
+713 basis points
Benchmark Treasury:
UST 1.375% due April 30, 2021
Interest Payment Dates:
January 1 and July 1, commencing January 1, 2017
Equity clawback:
Up to 35% at 108.375% prior to July 1, 2018
Optional redemption:
Make-whole call @ T+50 bps prior to July 1, 2018, then:


 
On or after:
Price:
 
July 1, 2018
106.281%
 
July 1, 2019
104.188%
 
July 1, 2020 and thereafter
100.000%
 
 



41

--------------------------------------------------------------------------------




Change of control repurchase event:
Putable at 101% of principal plus accrued and unpaid interest
Trade date:
May 3, 2016
Settlement:
T+5; May 10, 2016. It is expected that delivery of the notes will be made
against payment therefor on or about May 10, 2016, which is the fifth business
day following the date hereof (such settlement cycle being referred to as
“T+5”). Under Rule 15c6-1 under the Exchange Act, trades in the secondary market
generally are required to settle in three business days unless the parties to
any such trade expressly agree otherwise. Accordingly, purchasers who wish to
trade the notes on the date of pricing or the next business day will be
required, by virtue of the fact that the notes initially will settle in T+5, to
specify an alternative settlement cycle at the time of any such trade to prevent
a failed settlement. Purchasers of the notes who wish to trade the notes on the
date of pricing or the next business day should consult their own advisors.
CUSIP:
144A: 912909 AK4
Reg S: U9118R AA5
ISIN:
144A: US912909AK46
Reg S: USU9118RAA50
Denominations/Multiple:
2,000 x 1,000
Issue Ratings*:
[Intentionally Omitted]
 
 
Joint book-running managers:
J.P. Morgan Securities LLC
 
Morgan Stanley & Co. LLC
 
Barclays Capital Inc.
 
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
 
Wells Fargo Securities, LLC
 
PNC Capital Markets LLC
 
Scotia Capital (USA) Inc.
 
 
Senior Co-managers:
Credit Suisse Securities (USA) LLC
 
Goldman, Sachs & Co.
 
RBC Capital Markets, LLC
 
RBS Securities Inc.
 
SunTrust Robinson Humphrey, Inc.
 
 
Co-managers:
BMO Capital Markets Corp.
 
BNY Mellon Capital Markets, LLC
 
Citigroup Global Markets Inc.
 
Commerz Markets LLC
 
ING Financial Markets LLC
 
SG Americas Securities, LLC
 
The Huntington Investment Company
 
The Williams Capital Group, L.P.
 
 



42

--------------------------------------------------------------------------------




Use of proceeds:
The company intends to use the net proceeds from the offering of the notes for
the repayment of outstanding debt, focusing on near-term maturities, and any
remaining proceeds for general corporate purposes.





This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.
This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.










43

--------------------------------------------------------------------------------




ANNEX C


Restrictions on Offers and Sales Outside the United States
In connection with offers and sales of Securities outside the United States:
(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
    (iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from


44

--------------------------------------------------------------------------------




registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.
(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.




45